Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 10-12, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuwen et al. ("Automatic ICD code assignment utilizing textual descriptions and hierarchical structure of ICD code"), hereinafter "Yuwen", in views of Mohandas (US PAT 11222031), hereinafter "Mohandas", further in views of Fei et al. ("Automatic Medical Code Assignment via Deep Learning Approach for Intelligent Healthcare", Note: online publication date of Fei et al. is 05/25/2020 - please refer to https://ieeexplore.ieee.org/), hereinafter "Fei".
Regarding Claim 1, Yuwen discloses:
An apparatus for programmatically generating multi-paradigm feature representations, the apparatus comprising at least one processor and at least one non-transitory memory comprising a computer program code, the at least one non-transitory memory and the computer program code configured to, with the at least one processor (i.e. a computer implemented [i.e. an apparatus comprising a computer program code, at least one non-transitory memory and at least one processor] deep learning based network that utilizes the information of textual descriptions and hierarchical structure of ICD codes to make a code assignment automatically; the machine comprehension framework for modeling the relationship between the diagnostic description and the textual descriptions [i.e. apparatus for programmatically generating multi-paradigm feature representations]) (Fig. 1 and Abstract),
cause the apparatus to: 
generate a code dataset comprising a plurality of codes associated with a predictive entity (i.e. a code data set comprising a plurality of ICD codes [i.e. 934.1: “Foreign body in main bronchus”] associated with diagnostic description associated with a patient [i.e. a predictive entity]) (Abstract, Table 1 and 1st ¶ of Right Column of Page 348), 
wherein the plurality of codes are associated with code description metadata and code relation metadata (i.e. the plurality of ICD codes are associated with corresponding diagnostic and textual descriptions, e.g. “Foreign body in main bronchus” and “…line placed bronchoscopy performed showing large mucus plug on the left…” [i.e. code description metadata], and a code tree representing hierarchical relationship among codes [i.e. code relation metadata]) (Table 1, Fig. 1, Left Column of Page 349 and 3rd ¶ of Right Column of Page 349), 
wherein (i) the code description metadata for a code comprises a textual description of the code (i.e. diagnostic and textual descriptions [i.e. the conde description metadata] for ICD code comprises textual descriptions, e.g. Foreign body in main bronchus” and “…line placed bronchoscopy performed showing large mucus plug on the left…”) (Table 1, 3rd ¶ of Right Column of Page 349) and 
(ii) the code relation metadata describes one or more relationships between the plurality of codes (i.e. a code tree representing hierarchical relationship among codes [i.e. the code relation metadata] describes a hierarchy of codes [i.e. one or more relationships between plurality of codes]) (Tree-LSTM - Fig. 1, Fig. 2 and Left Column of Page 349); 
generate, by processing the code description metadata for each code of the plurality of codes using a semantic machine learning model, a plurality of semantic feature vectors based at least in part on the code description metadata (i.e. using word2vec CBOW [i.e. a semantic machine learning model], sequence vectors C indicating the diagnostic description and sequence vectors Q indicating the textual description [i.e. a plurality of semantic feature vectors] are acquired/generated from the diagnostic description and the textual description [i.e. based at least in part on the code description metadata]) (2nd – 3rd ¶s of Right Column of Page 349), 
wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes (i.e. sequence vectors C and sequence vectors Q [i.e. the plurality of semantic feature vectors] are vectors representing textual representations [i.e. semantic feature vectors] of ICD codes [i.e. each code of the plurality of codes]) (2nd – 3rd ¶s of Right Column of Page 349),
generate, by processing the code relation metadata using a structural machine learning model, a plurality of structural feature vectors based at least in part on the code relation metadata (i.e. using structure-aware label representation model [i.e. a structural machine learning model], the structure-aware label representation vectors, i.e. h- structure-aware [i.e. a plurality of structural feature vectors], are generated based on the code tree representing hierarchical relationship among codes [i.e. based at least in part on the code relation metadata]) (Fig. 2, 2nd – last ¶s of Right Column of Page 350 and 1st – 2nd ¶s of Left Column of Page 351); 
generate a plurality of multi-paradigm feature vectors based at least in part on the plurality of semantic feature vectors and the plurality of structural feature vectors (i.e. based on h label-aware vector [i.e. these vectors are generated based on the plurality of semantic feature vectors] and h structure – aware vector [i.e. the plurality of structural feature vectors], context – query representation vectors h context-query [i.e. a plurality of multi-paradigm feature vectors] are generated) (Last ¶ of Right Column of Page 349, 1st and 2nd ¶s of Left Column of Page 350, 1st ¶ of Right Column of Page 350, and 1st – 3rd ¶s of Left Column of Page 351);
generate a prediction for the predictive entity by processing the plurality of multi-paradigm feature vectors using a prediction model (i.e. the system may generate ICD code prediction [i.e. a prediction] for a patient [i.e. the predictive entity] by processing the plurality of context – query representation vectors h context-query [i.e. a plurality of multi-paradigm feature vectors] using the model [i.e. a prediction model]; For example, for a patient [i.e. the predictive entity], the code 585.3 “Chronic kidney disease, Stage III moderate” [i.e. a prediction] is generated) (1st – 3rd ¶s of Left Column of Page 351 and last ¶ of Right Column of Page 352).
However, Yuwen does not explicitly disclose:
associated with a code comprises numeric representations of one or more phrases used in the textual description for the code.
On the other hand, in the same field of endeavor, Mohandas teaches:
wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes (i.e. each of n – dimensional vectors 315 [i.e. the plurality of semantic feature vectors] comprises medical terminology entries, e.g. “Biopsy of cervical lymph node” [i.e. textual representations, i.e. semantic feature vectors], for each of the corresponding unique identifier/code [i.e. for each code of the plurality of codes]) (315 & 320 - Fig. 3A, Column 12 Line # 40 – 50 and Column 16 Line # 37 - 44), and 
(ii) each semantic feature vector that is associated with a code comprises numeric representations of one or more phrases used in the textual description for the code (i.e. the n – dimensional vectors 315 [i.e. each semantic feature vector that is associated with a code] comprise floating point values [i.e. numeric representation] of one or more words/phrases of the medical terminology entries [i.e. the textual description for the code]) (Column 16 Line # 33 - 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Yuwen to include the feature wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes, and (ii) each semantic feature vector that is associated with a code comprises numeric representations of one or more phrases used in the textual description for the code as taught by Mohandas so that mathematical operations, e.g. operations for determining similarities between the vectors, may be performed on the vectors (Column 16 Line # 33 - 48).
However, the combination of Yuwen and Mohandas does not explicitly disclose:
perform one or more prediction-based actions based on the prediction.
On the other hand, in the same field of endeavor, Fei teaches:
perform one or more prediction-based actions based on the prediction (i.e. method/system may output Code explanation highlighting the important words [i.e. one or more prediction-based actions] based on the ICD code predicted for the patient [i.e. based on the prediction]) (Fig. 4 and 1st – 2nd ¶s of Left Column of Page 2514).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Yuwen and Mohandas to include the feature to perform one or more prediction-based actions based on the prediction as taught by Fei so that classification of diseases predicted for the patient may be displayed along with the explanations (Fig. 4 and 1st – 2nd ¶s of Left Column of Page 2514).


Regarding Claim 2, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the plurality of codes are associated with a plurality of medical codes (i.e. ICS codes [i.e. the plurality of codes] are international classification of diseases [i.e. associated with a plurality of medical codes]) (Abstract).


Regarding Claim 3, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the plurality of medical codes are associated with a same coding system (i.e. ICS codes [i.e. the plurality of codes] are international classification of diseases [i.e. a same coding system]) (Abstract).

Regarding Claim 5, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the semantic machine learning model comprises at least one natural language processing (NLP) machine learning model (i.e. word2vec CBOW [i.e. a semantic machine learning model] processes on words and phrases [i.e. natural language processing]) (3rd ¶ of Right Column of Page 349).

Regarding Claim 7, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the structural machine learning model comprises a graph machine learning model (i.e. structure-aware label representation model [i.e. a structural machine learning model] is tree-LSTM architecture [i.e. a graph machine learning model]) (Fig. 2, 2nd – last ¶s of Right Column of Page 350 and 1st – 2nd ¶s of Left Column of Page 351).



Regarding Claim 10, Yuwen discloses:
A computer-implemented method for programmatically generating multi-paradigm feature representations (i.e. a computer implemented deep learning based network that utilizes the information of textual descriptions and hierarchical structure of ICD codes to make a code assignment automatically; the machine comprehension framework for modeling the relationship between the diagnostic description and the textual descriptions [i.e. apparatus for programmatically generating multi-paradigm feature representations]) (Fig. 1 and Abstract),
comprising: 
generating a code dataset comprising a plurality of codes associated with a predictive entity (i.e. a code data set comprising a plurality of ICD codes [i.e. 934.1: “Foreign body in main bronchus”] associated with diagnostic description associated with a patient [i.e. a predictive entity]) (Abstract, Table 1 and 1st ¶ of Right Column of Page 348), 
wherein the plurality of codes are associated with code description metadata and code relation metadata (i.e. the plurality of ICD codes are associated with corresponding diagnostic and textual descriptions, e.g. “Foreign body in main bronchus” and “…line placed bronchoscopy performed showing large mucus plug on the left…” [i.e. code description metadata], and a code tree representing hierarchical relationship among codes [i.e. code relation metadata]) (Table 1, Fig. 1, Left Column of Page 349 and 3rd ¶ of Right Column of Page 349), 
wherein (i) the code description metadata for a code comprises a textual description of the code (i.e. diagnostic and textual descriptions [i.e. the conde description metadata] for ICD code comprises textual descriptions, e.g. Foreign body in main bronchus” and “…line placed bronchoscopy performed showing large mucus plug on the left…”) (Table 1, 3rd ¶ of Right Column of Page 349) and 
(ii) the code relation metadata describes one or more relationships between the plurality of codes (i.e. a code tree representing hierarchical relationship among codes [i.e. the code relation metadata] describes a hierarchy of codes [i.e. one or more relationships between plurality of codes]) (Tree-LSTM - Fig. 1, Fig. 2 and Left Column of Page 349); 
generating, by processing the code description metadata for each code of the plurality of codes using a semantic machine learning model, a plurality of semantic feature vectors based at least in part on the code description metadata (i.e. using word2vec CBOW [i.e. a semantic machine learning model], sequence vectors C indicating the diagnostic description and sequence vectors Q indicating the textual description [i.e. a plurality of semantic feature vectors] are acquired/generated from the diagnostic description and the textual description [i.e. based at least in part on the code description metadata]) (2nd – 3rd ¶s of Right Column of Page 349), 
wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes (i.e. sequence vectors C and sequence vectors Q [i.e. the plurality of semantic feature vectors] are vectors representing textual representations [i.e. semantic feature vectors] of ICD codes [i.e. each code of the plurality of codes]) (2nd – 3rd ¶s of Right Column of Page 349),
generating, by processing the code relation metadata using a structural machine learning model, a plurality of structural feature vectors based at least in part on the code relation metadata (i.e. using structure-aware label representation model [i.e. a structural machine learning model], the structure-aware label representation vectors, i.e. h- structure-aware [i.e. a plurality of structural feature vectors], are generated based on the code tree representing hierarchical relationship among codes [i.e. based at least in part on the code relation metadata]) (Fig. 2, 2nd – last ¶s of Right Column of Page 350 and 1st – 2nd ¶s of Left Column of Page 351); 
generating a plurality of multi-paradigm feature vectors based at least in part on the plurality of semantic feature vectors and the plurality of structural feature vectors (i.e. based on h label-aware vector [i.e. these vectors are generated based on the plurality of semantic feature vectors] and h structure – aware vector [i.e. the plurality of structural feature vectors], context – query representation vectors h context-query [i.e. a plurality of multi-paradigm feature vectors] are generated) (Last ¶ of Right Column of Page 349, 1st and 2nd ¶s of Left Column of Page 350, 1st ¶ of Right Column of Page 350, and 1st – 3rd ¶s of Left Column of Page 351);
generating a prediction for the predictive entity by processing the plurality of multi-paradigm feature vectors using a prediction model (i.e. the system may generate ICD code prediction [i.e. a prediction] for a patient [i.e. the predictive entity] by processing the plurality of context – query representation vectors h context-query [i.e. a plurality of multi-paradigm feature vectors] using the model [i.e. a prediction model]; For example, for a patient [i.e. the predictive entity], the code 585.3 “Chronic kidney disease, Stage III moderate” [i.e. a prediction] is generated) (1st – 3rd ¶s of Left Column of Page 351 and last ¶ of Right Column of Page 352).
However, Yuwen does not explicitly disclose:

On the other hand, in the same field of endeavor, Mohandas teaches:
wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes (i.e. each of n – dimensional vectors 315 [i.e. the plurality of semantic feature vectors] comprises medical terminology entries, e.g. “Biopsy of cervical lymph node” [i.e. textual representations, i.e. semantic feature vectors], for each of the corresponding unique identifier/code [i.e. for each code of the plurality of codes]) (315 & 320 - Fig. 3A, Column 12 Line # 40 – 50 and Column 16 Line # 37 - 44), and 
(ii) each semantic feature vector that is associated with a code comprises numeric representations of one or more phrases used in the textual description for the code (i.e. the n – dimensional vectors 315 [i.e. each semantic feature vector that is associated with a code] comprise floating point values [i.e. numeric representation] of one or more words/phrases of the medical terminology entries [i.e. the textual description for the code]) (Column 16 Line # 33 - 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Yuwen to include the feature wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes, and (ii) each semantic feature vector that is associated with a code comprises numeric representations of one or more phrases used in the textual description for the code as taught by Mohandas so that mathematical operations, e.g. operations for determining similarities between the vectors, may be performed on the vectors (Column 16 Line # 33 - 48).
However, the combination of Yuwen and Mohandas does not explicitly disclose:
performing one or more prediction-based actions based on the prediction.
On the other hand, in the same field of endeavor, Fei teaches:
perform one or more prediction-based actions based on the prediction (i.e. method/system may output Code explanation highlighting the important words [i.e. one or more prediction-based actions] based on the ICD code predicted for the patient [i.e. based on the prediction]) (Fig. 4 and 1st – 2nd ¶s of Left Column of Page 2514).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Yuwen and Mohandas to include the feature to perform one or more prediction-based actions based on the prediction as taught by Fei so that classification of diseases predicted for the patient may be displayed along with the explanations (Fig. 4 and 1st – 2nd ¶s of Left Column of Page 2514).


Regarding Claim 11, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the plurality of codes are associated with a plurality of medical codes (i.e. ICS codes [i.e. the plurality of codes] are international classification of diseases [i.e. associated with a plurality of medical codes]) (Abstract).

Regarding Claim 12, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the plurality of medical codes are associated with a same coding system (i.e. ICS codes [i.e. the plurality of codes] are international classification of diseases [i.e. a same coding system]) (Abstract).

Regarding Claim 14, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the semantic machine learning model comprises at least one natural language processing (NLP) machine learning model (i.e. word2vec CBOW [i.e. a semantic machine learning model] processes on words and phrases [i.e. natural language processing]) (3rd ¶ of Right Column of Page 349).

Regarding Claim 16, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the structural machine learning model comprises a graph machine learning model (i.e. structure-aware label representation model [i.e. a structural machine learning model] is tree-LSTM architecture [i.e. a graph machine learning model]) (Fig. 2, 2nd – last ¶s of Right Column of Page 350 and 1st – 2nd ¶s of Left Column of Page 351).




Regarding Claim 18, Yuwen discloses:
A computer program product for programmatically generating multi-paradigm feature representations, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion (i.e. a computer implemented [i.e. an apparatus comprising a computer program code, at least one non-transitory memory and at least one processor] deep learning based network that utilizes the information of textual descriptions and hierarchical structure of ICD codes to make a code assignment automatically; the machine comprehension framework for modeling the relationship between the diagnostic description and the textual descriptions [i.e. apparatus for programmatically generating multi-paradigm feature representations]) (Fig. 1 and Abstract),
configured to: 
generate a code dataset comprising a plurality of codes associated with a predictive entity (i.e. a code data set comprising a plurality of ICD codes [i.e. 934.1: “Foreign body in main bronchus”] associated with diagnostic description associated with a patient [i.e. a predictive entity]) (Abstract, Table 1 and 1st ¶ of Right Column of Page 348), 
wherein the plurality of codes are associated with code description metadata and code relation metadata (i.e. the plurality of ICD codes are associated with corresponding diagnostic and textual descriptions, e.g. “Foreign body in main bronchus” and “…line placed bronchoscopy performed showing large mucus plug on the left…” [i.e. code description metadata], and a code tree representing hierarchical relationship among codes [i.e. code relation metadata]) (Table 1, Fig. 1, Left Column of Page 349 and 3rd ¶ of Right Column of Page 349), 
wherein (i) the code description metadata for a code comprises a textual description of the code (i.e. diagnostic and textual descriptions [i.e. the conde description metadata] for ICD code comprises textual descriptions, e.g. Foreign body in main bronchus” and “…line placed bronchoscopy performed showing large mucus plug on the left…”) (Table 1, 3rd ¶ of Right Column of Page 349) and 
(ii) the code relation metadata describes one or more relationships between the plurality of codes (i.e. a code tree representing hierarchical relationship among codes [i.e. the code relation metadata] describes a hierarchy of codes [i.e. one or more relationships between plurality of codes]) (Tree-LSTM - Fig. 1, Fig. 2 and Left Column of Page 349); 
generate, by processing the code description metadata for each code of the plurality of codes using a semantic machine learning model, a plurality of semantic feature vectors based at least in part on the code description metadata (i.e. using word2vec CBOW [i.e. a semantic machine learning model], sequence vectors C indicating the diagnostic description and sequence vectors Q indicating the textual description [i.e. a plurality of semantic feature vectors] are acquired/generated from the diagnostic description and the textual description [i.e. based at least in part on the code description metadata]) (2nd – 3rd ¶s of Right Column of Page 349), 
wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes (i.e. sequence vectors C and sequence vectors Q [i.e. the plurality of semantic feature vectors] are vectors representing textual representations [i.e. semantic feature vectors] of ICD codes [i.e. each code of the plurality of codes]) (2nd – 3rd ¶s of Right Column of Page 349),
generate, by processing the code relation metadata using a structural machine learning model, a plurality of structural feature vectors based at least in part on the code relation metadata (i.e. using structure-aware label representation model [i.e. a structural machine learning model], the structure-aware label representation vectors, i.e. h- structure-aware [i.e. a plurality of structural feature vectors], are generated based on the code tree representing hierarchical relationship among codes [i.e. based at least in part on the code relation metadata]) (Fig. 2, 2nd – last ¶s of Right Column of Page 350 and 1st – 2nd ¶s of Left Column of Page 351); 
generate a plurality of multi-paradigm feature vectors based at least in part on the plurality of semantic feature vectors and the plurality of structural feature vectors (i.e. based on h label-aware vector [i.e. these vectors are generated based on the plurality of semantic feature vectors] and h structure – aware vector [i.e. the plurality of structural feature vectors], context – query representation vectors h context-query [i.e. a plurality of multi-paradigm feature vectors] are generated) (Last ¶ of Right Column of Page 349, 1st and 2nd ¶s of Left Column of Page 350, 1st ¶ of Right Column of Page 350, and 1st – 3rd ¶s of Left Column of Page 351);
generate a prediction for the predictive entity by processing the plurality of multi-paradigm feature vectors using a prediction model (i.e. the system may generate ICD code prediction [i.e. a prediction] for a patient [i.e. the predictive entity] by processing the plurality of context – query representation vectors h context-query [i.e. a plurality of multi-paradigm feature vectors] using the model [i.e. a prediction model]; For example, for a patient [i.e. the predictive entity], the code 585.3 “Chronic kidney disease, Stage III moderate” [i.e. a prediction] is generated) (1st – 3rd ¶s of Left Column of Page 351 and last ¶ of Right Column of Page 352).
However, Yuwen does not explicitly disclose:

On the other hand, in the same field of endeavor, Mohandas teaches:
wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes (i.e. each of n – dimensional vectors 315 [i.e. the plurality of semantic feature vectors] comprises medical terminology entries, e.g. “Biopsy of cervical lymph node” [i.e. textual representations, i.e. semantic feature vectors], for each of the corresponding unique identifier/code [i.e. for each code of the plurality of codes]) (315 & 320 - Fig. 3A, Column 12 Line # 40 – 50 and Column 16 Line # 37 - 44), and 
(ii) each semantic feature vector that is associated with a code comprises numeric representations of one or more phrases used in the textual description for the code (i.e. the n – dimensional vectors 315 [i.e. each semantic feature vector that is associated with a code] comprise floating point values [i.e. numeric representation] of one or more words/phrases of the medical terminology entries [i.e. the textual description for the code]) (Column 16 Line # 33 - 48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer program product of Yuwen to include the feature wherein: (i) the plurality of semantic feature vectors comprise a semantic feature vector for each code of the plurality of codes, and (ii) each semantic feature vector that is associated with a code comprises numeric representations of one or more phrases used in the textual description for the code as taught by Mohandas so that mathematical operations, e.g. operations for determining similarities between the vectors, may be performed on the vectors (Column 16 Line # 33 - 48).
However, the combination of Yuwen and Mohandas does not explicitly disclose:
perform one or more prediction-based actions based on the prediction.
On the other hand, in the same field of endeavor, Fei teaches:
perform one or more prediction-based actions based on the prediction (i.e. method/system may output Code explanation highlighting the important words [i.e. one or more prediction-based actions] based on the ICD code predicted for the patient [i.e. based on the prediction]) (Fig. 4 and 1st – 2nd ¶s of Left Column of Page 2514).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the computer program product of Yuwen and Mohandas to include the feature to perform one or more prediction-based actions based on the prediction as taught by Fei so that classification of diseases predicted for the patient may be displayed along with the explanations (Fig. 4 and 1st – 2nd ¶s of Left Column of Page 2514).


Regarding Claim 19, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the plurality of codes are associated with a plurality of medical codes (i.e. ICS codes [i.e. the plurality of codes] are international classification of diseases [i.e. associated with a plurality of medical codes]) (Abstract).

Regarding Claim 20, Yuwen, Mohandas and Fei disclose, in particular Yuwen teaches:
wherein the semantic machine learning model comprises at least one natural language processing (NLP) machine learning model (i.e. word2vec CBOW [i.e. a semantic machine learning model] processes on words and phrases [i.e. natural language processing]) (3rd ¶ of Right Column of Page 349).


Allowable Subject Matter
Claims 4, 6, 8-9, 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451